

116 S1102 RS: Eastern Mediterranean Security and Energy Partnership Act of 2019
U.S. Senate
2019-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 142116th CONGRESS1st SessionS. 1102IN THE SENATE OF THE UNITED STATESApril 10, 2019Mr. Menendez (for himself, Mr. Rubio, Mr. Van Hollen, Mr. Peters, Mr. Coons, Mr. Cruz, and Mr. Cramer) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsJuly 10, 2019Reported by Mr. Risch, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo promote security and energy partnerships in the Eastern Mediterranean, and for other purposes.
	
 1.Short titleThis Act may be cited as the Eastern Mediterranean Security and Energy Partnership Act of 2019.
 2.FindingsCongress makes the following findings: (1)The security of partners and allies in the Eastern Mediterranean region is critical to the security of the United States and Europe.
 (2)Greece is a valuable member of the North Atlantic Treaty Organization (NATO) and a key pillar of stability in the Eastern Mediterranean.
 (3)Israel is a steadfast ally of the United States and has been designated a major non-NATO ally and major strategic partner. (4)Cyprus is a key strategic partner and signed a Statement of Intent with the United States on November 6, 2018, to enhance bilateral security cooperation.
 (5)The countries of Greece, Cyprus, and Israel have participated in critical trilateral summits to improve cooperation on energy and security issues.
 (6)Secretary of State Mike Pompeo participated in the trilateral summit among Israel, Greece, and Cyprus on March 20, 2019.
 (7)All four countries oppose any action in the Eastern Mediterranean and the Aegean Sea that could challenge stability, violate international law, or undermine good neighborly relations, and in a joint declaration on March 21, 2019, agreed to defend against external malign influences in the Eastern Mediterranean and the broader Middle East.
 (8)The recent discovery of potentially the region’s largest natural gas field off the Egyptian coast and the newest discoveries of natural gas off the Cypriot coast could represent a significant positive development for the Eastern Mediterranean and the Middle East, enhancing the region’s strategic energy significance.
 (9)Turkish government officials have expressed an intent to purchase the S–400 system from the Russian Federation, which could trigger the imposition of mandatory sanctions under the Countering America’s Adversaries Through Sanctions Act (Public Law 115–44).
 (10)It is in the national security interests of the United States to promote, achieve, and maintain energy security among, and through cooperation with, allies.
 (11)Natural gas developments in the Eastern Mediterranean have the potential to provide economic gains and contribute to energy security in the region and Europe, as well as support European efforts to diversify away from natural gas supplied by the Russian Federation.
 (12)The soon to be completed Trans Adriatic Pipeline is a critical component of the Southern Gas Corridor and the European Union’s efforts to diversify energy resources.
 (13)The proposed Eastern Mediterranean pipeline if commercially viable would provide for energy diversification in accordance with the European Union’s third energy package of reforms.
 (14)The United States acknowledges the achievements and importance of the Binational Industrial Research and Development Foundation (BIRD) and the United States-Israel Binational Science Foundation (BSF) and supports continued multiyear funding to ensure the continuity of the programs of the Foundations.
 (15)The United States has welcomed Greece’s allocation of 2 percent of its gross domestic product (GDP) to defense in accordance with commitments made at the 2014 NATO Summit in Wales.
 (16)Energy exploration in the Eastern Mediterranean region must be safeguarded against threats posed by terrorist and extremist groups, including Hezbollah and any other actor in the region.
 (17)The energy exploration in the Republic of Cyprus’s Exclusive Economic Zone and territorial waters— (A)furthers United States interests by providing a potential alternative to Russian gas for United States allies and partners; and
 (B)should not be impeded by other sovereign states. (18)The United States Government cooperates closely with the Government of the Republic of Cyprus through information sharing agreements.
 (19)United States officials have assisted the Government of the Republic of Cyprus with crafting that nation’s national security strategy.
 (20)The United States Government provides training to Cypriot officials in areas such as cybersecurity, counterterrorism, and explosive ordnance disposal and stockpile management.
 (21)The Republic of Cyprus is a valued member of the Proliferation Security Initiative to combat the trafficking of weapons of mass destruction.
 (22)The Republic of Cyprus continues to work closely with the United Nations and regional partners in Europe to combat terrorism and violent extremism.
 (23)Despite robust economic and security relations with the United States, the Republic of Cyprus has been subject to a United States prohibition on the export of defense articles and services since 1987.
 (24)The 1987 arms prohibition was designed to restrict United States arms sales and transfer to the Republic of Cyprus and the occupied part of Cyprus to avoid hindering reunification efforts.
 (25)At least 40,000 Turkish troops are stationed in the occupied part of Cyprus with some weapons procured from the United States through mainland Turkey.
 (26)While the United States has, as a matter of policy, avoided the provision of defense articles and services to the Republic of Cyprus, the Government of Cyprus has, in the past, sought to obtain defense articles from other countries, including countries, such as Russia, that pose challenges to United States interests around the world.
 3.Statement of policyIt is the policy of the United States— (1)to continue to actively participate in the trilateral dialogue on energy, maritime security, cyber security and protection of critical infrastructure conducted among Israel, Greece and Cyprus;
 (2)to support diplomatic efforts with partners and allies to deepen energy security cooperation among Greece, Cyprus, and Israel and to encourage the private sector to make investments in energy infrastructure in the Eastern Mediterranean region;
 (3)to strongly support the completion of the Trans Adriatic and Eastern Mediterranean Pipelines and the establishment of liquified natural gas (LNG) terminals across the Eastern Mediterranean as a means of diversifying regional energy needs away from the Russian Federation;
 (4)to maintain a robust United States naval presence and investments in the naval facility at Souda Bay, Greece and develop deeper security cooperation with the latter to include the recent MQ–9 deployments to the Larissa Air Force Base and United States Army helicopter training in central Greece;
 (5)to welcome Greece's commitment to move forward with the Interconnector Greece-Bulgaria (IGB pipeline) and additional LNG terminals that will help facilitate delivery of non-Russian gas to the Balkans and central Europe;
 (6)to support deepened security cooperation with the Republic of Cyprus through the removal of the arms embargo on the country;
 (7)to support robust International Military Education and Training (IMET) programming with Greece and the Republic of Cyprus;
 (8)to leverage relationships within the European Union to encourage investments in Cypriot border and maritime security;
 (9)to support efforts to counter Russian Federation Government interference and influence in the Eastern Mediterranean through increased security cooperation with Greece, Cyprus, and Israel, to include intelligence sharing, cyber, and maritime domain awareness;
 (10)to support the Republic of Cyprus efforts to regulate its banking industry to ensure that it is not used as a source of international money laundering and encourages additional measures toward that end;
 (11)to strongly oppose any actions that would trigger mandatory sanctions pursuant to section 231 of the Countering America’s Adversaries Through Sanctions Act (CAATSA) (Public Law 115–44), to include the purchase by Turkey of an S–400 system from the Russian Federation;
 (12)to continue robust official strategic engagement with Israel, Greece, and Cyprus; (13)to urge countries in the region to deny port services to the Russian Federation vessels deployed to support the government of Bashar Al-Assad in Syria;
 (14)to support joint military exercises among Israel, Greece, and Cyprus; (15)to fully implement relevant CAATSA provisions to prevent interference by the Government of the Russian Federation in the region;
 (16)to support efforts by countries in the region to demobilize military equipment supplied by the Government of the Russian Federation in favor of equipment provided by NATO and NATO-allied member countries; and
 (17)to strongly support the active and robust participation of Israel, Cyprus, and Greece in the Combating Terrorism Fellowship Program.
			4.United States-Eastern Mediterranean energy cooperation
 (a)In generalThe Secretary of State, in consultation with the Secretary of Energy, may enter into cooperative agreements supporting and enhancing dialogue and planning involving international partnerships between the United States and Israel, Greece, and Cyprus.
 (b)Annual reportsIf the Secretary of State, in consultation with the Secretary of Energy, enters into agreements authorized under subsection (a), the Secretary shall submit an annual report to the appropriate congressional committees that describes—
 (1)actions taken to implement such agreements; and (2)any projects undertaken pursuant to such agreements.
 (c)United states-Eastern mediterranean energy centerThe Secretary of Energy, in consultation with the Secretary of State, may establish a joint United States-Eastern Mediterranean Energy Center in the United States leveraging the experience, knowledge, and expertise of institutions of higher education and entities in the private sector, among others, in offshore energy development to further dialogue and collaboration to develop more robust academic cooperation in energy innovation technology and engineering, water science, technology transfer, and analysis of emerging geopolitical implications, which include opportunities as well as crises and threats from foreign natural resource and energy acquisitions.
			5.Repeal of prohibition on transfer of articles on the United States munitions list to the Republic
			 of Cyprus
 (a)Sense of the Senate on cyprusIt is the sense of the Senate that— (1)the direct sale or transfer of arms by the United States to the Republic of Cyprus would advance United States security interests in Europe by helping to reduce the dependence of the Government of Cyprus on other countries for defense-related materiel, including countries that pose challenges to United States interests around the world; and
 (2)it is in the interest of the United States— (A)to continue to support United Nations-facilitated efforts toward a comprehensive solution to the division of Cyprus; and
 (B)for the Republic of Cyprus to join NATO's Partnership for Peace program. (b)Modification of prohibitionSection 620C(e) of the Foreign Assistance Act of 1961 (22 U.S.C. 2373(e)) is amended by adding at the end the following new paragraph:
				
 (3)The requirement under paragraph (1) shall not apply to any sale or other provision of any defense article or service to Cyprus if the end-user of such defense article or service is the Republic of Cyprus..
 (c)Exclusion of the government of the republic of cyprus from certain related regulationsBeginning on the date of the enactment of this Act, the Secretary of State shall not apply a policy of denial for exports, re-exports, or transfers of defense articles and defense services destined for the Republic of Cyprus if—
 (1)the request is made by or on behalf of the Republic of Cyprus; and (2)the end-user of such defense articles or defense services is the Republic of Cyprus.
 6.IMET cooperation with Greece and CyprusThere is authorized to be appropriated for fiscal year 2020 $2,000,000 for International Military Education and Training (IMET) assistance for Greece and $2,000,000 for such assistance for Cyprus. The assistance shall be made available for the following purposes:
 (1)Training of future leaders. (2)Fostering a better understanding of the United States.
 (3)Establishing a rapport between the United States military and the country’s military to build alliances for the future.
 (4)Enhancement of interoperability and capabilities for joint operations. (5)Focusing on professional military education.
 (6)Enabling countries to use their national funds to receive a reduced cost for other Department of Defense education and training.
 (7)Provision of English Language Training assistance. 7.Foreign Military FinancingThere is authorized to be appropriated for fiscal year 2020 $3,000,000 for Foreign Military Financing (FMF) assistance for Greece to assist the country in meeting its commitment as a member of the North Atlantic Treaty Organization (NATO) to dedicate 20 percent of its defense budget to enhance research and development.
		8.Limitation on transfer of F–35 aircraft to Turkey
 (a)In generalExcept as provided under subsection (b), no funds may be obligated or expended— (1)to transfer, facilitate the transfer, or authorize the transfer of, an F–35 aircraft to the Republic of Turkey;
 (2)to transfer intellectual property or technical data necessary for or related to any maintenance or support of the F–35 aircraft; or
 (3)to construct a storage facility for, or otherwise facilitate the storage in Turkey of, an F–35 aircraft transferred to Turkey.
 (b)ExceptionThe President may waive the limitation under subsection (a) upon a written certification to Congress that the Government of Turkey does not plan or intend to accept delivery of the S–400 air defense system.
 (c)Transfer definedIn this section, the term transfer includes the physical relocation outside of the continental United States. (d)ApplicabilityThe limitation under subsection (a) does not apply to F–35 aircraft operated by the United States Armed Forces.
 9.Sense of the Senate on purchase by Turkey of S–400 air defense systemIt is the sense of the Senate that, if the Government of Turkey purchases the S–400 air defense system from the Russian Federation—
 (1)such a purchase would constitute a significant transaction within the meaning of section 231(a) of the Countering Russian Influence in Europe and Eurasia Act of 2017 (22 U.S.C. 9525(a));
 (2)such a purchase would endanger the integrity of the NATO alliance; (3)such a purchase would adversely affect ongoing operations of the United States Armed Forces, including coalition operations in which the United States Armed Forces participate;
 (4)such a purchase would result in a significant impact to defense cooperation between the United States and Turkey;
 (5)such a purchase would significantly increase the risk of compromising United States defense systems and operational capabilities; and
 (6)the President should faithfully execute the Countering Russian Influence in Europe and Eurasia Act of 2017 by imposing and applying sanctions under section 235 of that Act (22 U.S.C. 9529) with respect to any individual or entity determined to have engaged in such a significant transaction.
			10.Strategy on United States security and energy cooperation in the Eastern Mediterranean
 (a)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of State, in consultation with the Secretary of Defense and the Secretary of Energy, shall submit to the appropriate congressional committees a strategy on enhanced security and energy cooperation with countries in the Eastern Mediterranean region, including Israel, Cyprus, and Greece.
 (b)ElementsThe report required under subsection (a) shall include the following elements: (1)A description of United States participation in and support for the Eastern Mediterranean Natural Gas Forum.
 (2)An evaluation of all possible delivery mechanisms into Europe for natural gas discoveries in the Eastern Mediterranean region.
 (3)An evaluation of efforts to protect energy exploration infrastructure in the region, including United States companies.
 (4)An assessment of the capacity of Cyprus to host an Energy Crisis Center in the region which could provide basing facilities in support search and rescue efforts in the event of an accident.
 (5)An assessment of the timing of natural gas delivery in the region as well as assessment of the ultimate destination countries for the natural gas delivery from the region.
 (6)A plan to work with United States businesses seeking to invest in Eastern Mediterranean energy exploration, development, and cooperation.
 (c)FormThe report required under subsection (a) shall be submitted in unclassified form, but may contain a classified annex.
			11.Report on Russian Federation malign influence in the Eastern Mediterranean
 (a)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of State shall submit to the appropriate congressional committees a report on Russian Federation malign influence in Cyprus, Greece, and Israel since January 1, 2017.
 (b)ElementsThe report required under subsection (a) shall include the following elements: (1)An assessment of security, political, and energy goals of the Government of the Russian Federation in the Eastern Mediterranean.
 (2)A description of energy projects of the Government of the Russian Federation in the Eastern Mediterranean.
 (3)A listing of Russian national ownership of media outlets in these countries, including the name of the media outlet, approximate viewership, and assessment of whether the outlet promotes pro-Kremlin views.
 (4)An assessment of military engagement by the Government of the Russian Federation in the security sector, including engagement by military equipment and personnel contractors.
 (5)An assessment of efforts supported by the Government of the Russian Federation to influence elections in the three countries, through the use of cyber attacks, social media campaigns, or other malign influence techniques.
 (6)An assessment of efforts by the Government of the Russian Federation to intimidate and influence the decision by His All Holiness Ecumenical Patriarch Bartholomew, leader of 300,000,000 Orthodox Christians worldwide, to grant autocephaly to the Ukrainian Orthodox Church.
 (c)FormThe report required under subsection (a) shall be submitted in unclassified form, but may contain a classified annex.
			12.Report on interference by other countries in the Exclusive Economic Zone of Cyprus and airspace of
			 Greece
 (a)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of State, in consultation with the Secretary of Defense and the Secretary of Energy, shall submit to the appropriate congressional committees a report listing incidents of interference in efforts by the Republic of Cyprus to explore and exploit natural resources in its Exclusive Economic Zone and violations of the airspace of the sovereign territory of Greece.
 (b)ElementsThe report required under subsection (a) shall include the following elements: (1)A listing of incidents since January 1, 2017, determined by the Secretary of State to interfere in efforts by the Republic of Cyprus to explore and exploit natural resources in its Exclusive Economic Zone.
 (2)A listing of incidents since January 1, 2017, determined by the Secretary of State to be violations of the airspace of Greece by its neighbors.
 (c)FormThe report required under subsection (a) shall be submitted in unclassified form, but may contain a classified annex.
 13.Appropriate congressional committeesIn this Act, the term appropriate congressional committees means the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives.
	
 1.Short titleThis Act may be cited as the Eastern Mediterranean Security and Energy Partnership Act of 2019.
 2.FindingsCongress makes the following findings: (1)The security of partners and allies in the Eastern Mediterranean region is critical to the security of the United States and Europe.
 (2)Greece is a valuable member of the North Atlantic Treaty Organization (NATO) and a key pillar of stability in the Eastern Mediterranean.
 (3)Israel is a steadfast ally of the United States and has been designated a major non-NATO ally and major strategic partner. (4)Cyprus is a key strategic partner and signed a Statement of Intent with the United States on November 6, 2018, to enhance bilateral security cooperation.
 (5)The countries of Greece, Cyprus, and Israel have participated in critical trilateral summits to improve cooperation on energy and security issues.
 (6)Secretary of State Mike Pompeo participated in the trilateral summit among Israel, Greece, and Cyprus on March 20, 2019.
 (7)The United States, Israel, Greece, and Cyprus oppose any action in the Eastern Mediterranean and the Aegean Sea that could challenge stability, violate international law, or undermine good neighborly relations, and in a joint declaration on March 21, 2019, agreed to defend against external malign influences in the Eastern Mediterranean and the broader Middle East.
 (8)The recent discovery of what may be the region’s largest natural gas field off the Egyptian coast and the newest discoveries of natural gas off the coast of Cyprus could represent a significant and positive development for the Eastern Mediterranean and the Middle East, enhancing the region’s strategic energy significance.
 (9)Turkish government officials have expressed an intent to purchase the S–400 system from the Russian Federation, which is subject to mandatory sanctions under the Countering America’s Adversaries Through Sanctions Act (Public Law 115–44).
 (10)It is in the national security interest of the United States to promote, achieve, and maintain energy security among, and through cooperation with, allies.
 (11)Natural gas developments in the Eastern Mediterranean have the potential to provide economic gains and contribute to energy security in the region and Europe, as well as support European efforts to diversify away from natural gas supplied by the Russian Federation.
 (12)The soon to be completed Trans Adriatic Pipeline is a critical component of the Southern Gas Corridor and the European Union’s efforts to diversify energy resources.
 (13)The proposed Eastern Mediterranean pipeline, if commercially viable, would provide for energy diversification in accordance with the European Union’s third energy package of reforms.
 (14)The United States acknowledges the achievements and importance of the Binational Industrial Research and Development Foundation (BIRD) and the United States-Israel Binational Science Foundation (BSF) and supports continued multiyear funding to ensure the continuity of the programs of the Foundations.
 (15)The United States has welcomed Greece’s allocation of 2 percent of its gross domestic product (GDP) to defense in accordance with commitments made at the 2014 NATO Summit in Wales.
 (16)Energy exploration in the Eastern Mediterranean region must be safeguarded against threats posed by terrorist and extremist groups, including Hezbollah and any other actor in the region.
 (17)The energy exploration in the Republic of Cyprus’s Exclusive Economic Zone and territorial waters— (A)furthers United States interests by providing a potential alternative to Russian gas for United States allies and partners; and
 (B)should not be impeded by other sovereign states. (18)The United States Government cooperates closely with Cyprus, Greece, and Israel through information sharing agreements.
 (19)United States officials have assisted the Government of the Republic of Cyprus with crafting that nation’s national security strategy.
 (20)The United States Government provides training to Cypriot officials in areas such as cybersecurity, counterterrorism, and explosive ordnance disposal and stockpile management.
 (21)Israel, Greece, and Cyprus are valued members of the Proliferation Security Initiative to combat the trafficking of weapons of mass destruction.
 (22)The Republic of Cyprus continues to work closely with the United Nations and regional partners in Europe to combat terrorism and violent extremism.
 (23)Despite robust economic and security relations with the United States, the Republic of Cyprus has been subject to a United States prohibition on the export of defense articles and services since 1987.
 (24)The 1987 arms prohibition was designed to restrict United States arms sales and transfers to the Republic of Cyprus and the occupied part of Cyprus to avoid hindering reunification efforts.
 (25)At least 40,000 Turkish troops are stationed in the occupied part of Cyprus with some weapons procured from the United States through mainland Turkey.
 (26)While the United States has, as a matter of policy, avoided the provision of defense articles and services to the Republic of Cyprus, the Government of Cyprus has, in the past, sought to obtain defense articles from other countries, including countries, such as Russia, that pose challenges to United States interests around the world.
 3.Statement of policyIt is the policy of the United States— (1)to continue to actively participate in the trilateral dialogue on energy, maritime security, cybersecurity and protection of critical infrastructure conducted among Israel, Greece, and Cyprus;
 (2)to support diplomatic efforts with partners and allies to deepen energy security cooperation among Greece, Cyprus, and Israel and to encourage the private sector to make investments in energy infrastructure in the Eastern Mediterranean region;
 (3)to strongly support the completion of the Trans Adriatic and Eastern Mediterranean Pipelines and the establishment of liquified natural gas (LNG) terminals across the Eastern Mediterranean as a means of diversifying regional energy needs away from the Russian Federation;
 (4)to maintain a robust United States naval presence and investments in the naval facility at Souda Bay, Greece and develop deeper security cooperation with Greece to include the recent MQ–9 deployments to the Larissa Air Force Base and United States Army helicopter training in central Greece;
 (5)to welcome Greece's commitment to move forward with the Interconnector Greece-Bulgaria (IGB pipeline) and additional LNG terminals that will help facilitate delivery of non-Russian gas to the Balkans and central Europe;
 (6)to support deepened security cooperation with the Republic of Cyprus through the removal of the arms embargo on the country;
 (7)to support robust International Military Education and Training (IMET) programming with Greece and the Republic of Cyprus;
 (8)to leverage relationships within the European Union to encourage investments in Cypriot border and maritime security;
 (9)to support efforts to counter Russian Federation interference and influence in the Eastern Mediterranean through increased security cooperation with Greece, Cyprus, and Israel, to include intelligence sharing, cyber, and maritime domain awareness;
 (10)to support the Republic of Cyprus' efforts to regulate its banking industry to ensure that it is not used as a source of international money laundering and encourage additional measures toward that end;
 (11)to strongly oppose any actions that would trigger mandatory sanctions pursuant to section 231 of the Countering America’s Adversaries Through Sanctions Act (CAATSA) (Public Law 115–44), to include the purchase by Turkey of an S–400 system from the Russian Federation;
 (12)to continue robust official strategic engagement with Israel, Greece, and Cyprus; (13)to urge countries in the region to deny port services to Russian Federation vessels deployed to support the government of Bashar Al-Assad in Syria;
 (14)to support joint military exercises among Israel, Greece, and Cyprus; (15)to fully implement relevant CAATSA provisions to prevent interference by the Russian Federation in the region;
 (16)to support efforts by countries in the region to demobilize military equipment supplied by the Russian Federation in favor of equipment provided by NATO and NATO-allied member countries; and
 (17)to strongly support the active and robust participation of Israel, Cyprus, and Greece in the Combating Terrorism Fellowship Program.
			4.United States-Eastern Mediterranean energy cooperation
 (a)In generalThe Secretary of State, in coordination with the Secretary of Energy, may enter into cooperative agreements supporting and enhancing dialogue and planning involving international partnerships between the United States and Israel, Greece, and the Republic of Cyprus.
 (b)Annual reportsIf the Secretary of State, in coordination with the Secretary of Energy, enters into agreements authorized under subsection (a), the Secretary shall submit an annual report to the appropriate congressional committees that describes—
 (1)actions taken to implement such agreements; and (2)any projects undertaken pursuant to such agreements.
 (c)United States-Eastern mediterranean energy centerThe Secretary of Energy, in coordination with the Secretary of State, may establish a joint United States-Eastern Mediterranean Energy Center in the United States leveraging the experience, knowledge, and expertise of institutions of higher education and entities in the private sector, among others, in offshore energy development to further dialogue and collaboration to develop more robust academic cooperation in energy innovation technology and engineering, water science, technology transfer, and analysis of emerging geopolitical implications, which include opportunities as well as crises and threats from foreign natural resource and energy acquisitions.
			5.Repeal of prohibition on transfer of articles on the United States Munitions List to the Republic
			 of Cyprus
 (a)Sense of Congress on CyprusIt is the sense of Congress that— (1)allowing for the export, re-export or transfer of arms subject to the United States Munitions List (part 121 of title 22, Code of Federal Regulations) to the Republic of Cyprus would advance United States security interests in Europe by helping to reduce the dependence of the Government of the Republic of Cyprus on other countries, including countries that pose challenges to United States interests around the world, for defense-related materiel; and
 (2)it is in the interest of the United States— (A)to continue to support United Nations-facilitated efforts toward a comprehensive solution to the division of Cyprus; and
 (B)for the Republic of Cyprus to join NATO’s Partnership for Peace program. (b)Modification of prohibitionSection 620C(e) of the Foreign Assistance Act of 1961 (22 U.S.C. 2373(e)) is amended—
 (1)in paragraph (1), by striking Any agreement and inserting Except as provided in paragraph (3), any agreement; and (2)by adding at the end the following new paragraph:
					
 (3)The requirement under paragraph (1) shall not apply to any sale or other provision of any defense article or defense service to Cyprus if the end-user of such defense article or defense service is the Government of the Republic of Cyprus..
				(c)Exclusion of the government of the republic of cyprus from certain related regulations
 (1)In generalSubject to subsection (d) and except as provided in paragraph (2), beginning on the date of the enactment of this Act, the Secretary of State shall not apply a policy of denial for exports, re-exports, or transfers of defense articles and defense services destined for or originating in the Republic of Cyprus if—
 (A)the request is made by or on behalf of the Government of the Republic of Cyprus; and (B)the end-user of such defense articles or defense services is the Government of the Republic of Cyprus.
 (2)ExceptionThis exclusion shall not apply to any denial based upon credible human rights concerns. (d)Limitations on the transfer of articles on the united states munitions list to the republic of cyprus (1)In generalThe policy of denial for exports, re-exports, or transfers of defense articles on the United States Munitions List to the Republic of Cyprus shall remain in place unless the President determines and certifies to the appropriate congressional committees not less than annually that—
 (A)the Government of the Republic of Cyprus is continuing to cooperate with the United States Government in efforts to implement reforms on anti-money laundering regulations and financial regulatory oversight; and
 (B)the Government of the Republic of Cyprus has made and is continuing to take the steps necessary to deny Russian military vessels access to ports for refueling and servicing.
 (2)WaiverThe President may waive the limitations contained in this subsection for one fiscal year if the President determines that it is essential to the national security interests of the United States to do so.
 (3)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— (A)the Committee on Foreign Relations and the Committee on Armed Services of the Senate; and
 (B)the Committee on Foreign Affairs and the Committee on Armed Services of the House of Representatives.
 6.IMET cooperation with Greece and the Republic of CyprusThere is authorized to be appropriated $1,300,000 for fiscal year 2020, $1,500,000 for fiscal year 2021, and $1,800,000 for fiscal year 2022 for International Military Education and Training (IMET) assistance for Greece and $200,000 for fiscal year 2020, $500,000 for fiscal year 2021, and $750,000 for fiscal year 2022 for such assistance for the Republic of Cyprus. The assistance shall be made available for the following purposes:
 (1)Training of future leaders. (2)Fostering a better understanding of the United States.
 (3)Establishing a rapport between the United States military and the country’s military to build alliances for the future.
 (4)Enhancement of interoperability and capabilities for joint operations. (5)Focusing on professional military education.
 (6)Enabling countries to use their national funds to receive a reduced cost for other Department of Defense education and training.
			7.Foreign Military Financing
 (a)Authorization of appropriationsThere is authorized to be appropriated for fiscal year 2020 $3,000,000 for Foreign Military Financing (FMF) assistance for Greece to assist the country in meeting its commitment as a member of the North Atlantic Treaty Organization (NATO) to dedicate 20 percent of its defense budget to enhance research and development.
 (b)Sense of CongressIt is the sense of Congress that Greece should receive robust support under the European Recapitalization Incentive Program implemented by the Department of Defense.
			8.Limitation on transfer of F–35 aircraft to Turkey
 (a)In generalExcept as provided under subsection (b), no funds may be obligated or expended— (1)to transfer, facilitate the transfer, or authorize the transfer of an F–35 aircraft to the Republic of Turkey;
 (2)to transfer intellectual property or technical data necessary for or related to any maintenance or support of the F–35 aircraft; or
 (3)to construct a storage facility for, or otherwise facilitate the storage in Turkey of, an F–35 aircraft transferred to Turkey.
 (b)ExceptionThe President may waive the limitation under subsection (a) upon a written certification to Congress that the Government of Turkey does not plan or intend to accept delivery of the S–400 air defense system.
 (c)Transfer definedIn this section, the term transfer includes the physical relocation outside of the continental United States. (d)ApplicabilityThe limitation under subsection (a) does not apply to F–35 aircraft operated by the United States Armed Forces.
 9.Sense of Congress on purchase by Turkey of S–400 air defense systemIt is the sense of Congress that, if the Government of Turkey purchases the S–400 air defense system from the Russian Federation—
 (1)such a purchase would constitute a significant transaction within the meaning of section 231(a) of the Countering Russian Influence in Europe and Eurasia Act of 2017 (22 U.S.C. 9525(a));
 (2)such a purchase would endanger the integrity and interoperability of the NATO alliance; (3)such a purchase would adversely affect ongoing operations of the United States Armed Forces, including coalition operations in which the United States Armed Forces participate;
 (4)such a purchase would result in a significant impact to defense cooperation between the United States and Turkey;
 (5)such a purchase would significantly increase the risk of compromising United States defense systems and operational capabilities; and
 (6)the Countering Russian Influence in Europe and Eurasia Act of 2017 mandates the imposition of sanctions under section 235 of that Act (22 U.S.C. 9529) with respect to any individual or entity determined to have engaged in such a significant transaction.
			10.Strategy on United States security and energy cooperation in the Eastern Mediterranean
 (a)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of State, in consultation with the Secretary of Defense and the Secretary of Energy, shall submit to the appropriate congressional committees a strategy on enhanced security and energy cooperation with countries in the Eastern Mediterranean region, including Israel, the Republic of Cyprus, and Greece.
 (b)ElementsThe report required under subsection (a) shall include the following elements: (1)A description of United States participation in and support for the Eastern Mediterranean Natural Gas Forum.
 (2)An evaluation of all possible delivery mechanisms into Europe for natural gas discoveries in the Eastern Mediterranean region.
 (3)An evaluation of efforts to protect energy exploration infrastructure in the region, including infrastructure owned or operated by United States companies.
 (4)An assessment of the capacity of the Republic of Cyprus to host an Energy Crisis Center in the region which could provide basing facilities in support of search and rescue efforts in the event of an accident.
 (5)An assessment of the timing of potential natural gas delivery in the region as well as an assessment of the ultimate destination countries for the natural gas delivery from the region.
 (6)A plan to work with United States businesses seeking to invest in Eastern Mediterranean energy exploration, development, and cooperation.
 (c)FormThe report required under subsection (a) shall be submitted in unclassified form, but may contain a classified annex.
			11.Report on Russian Federation malign influence in the Eastern Mediterranean
 (a)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of State shall submit to the appropriate congressional committees a report on Russian Federation malign influence in the Republic of Cyprus, Greece, and Israel since January 1, 2017.
 (b)ElementsThe report required under subsection (a) shall include the following elements: (1)An assessment of security, political, and energy goals of the Russian Federation in the Eastern Mediterranean.
 (2)A description of energy projects of the Government of the Russian Federation in the Eastern Mediterranean.
 (3)A listing of Russian national ownership of media outlets in these countries, including the name of the media outlet, approximate viewership, and assessment of whether the outlet promotes pro-Kremlin views.
 (4)An assessment of military engagement by the Government of the Russian Federation in the security sector, including engagement by military equipment and personnel contractors.
 (5)An assessment of efforts supported by the Government of the Russian Federation to influence elections in the three countries, through the use of cyber attacks, social media campaigns, or other malign influence techniques.
 (6)An assessment of efforts by the Government of the Russian Federation to intimidate and influence the decision by His All Holiness Ecumenical Patriarch Bartholomew, leader of 300,000,000 Orthodox Christians worldwide, to grant autocephaly to the Ukrainian Orthodox Church.
 (c)FormThe report required under subsection (a) shall be submitted in unclassified form, but may contain a classified annex.
			12.Report on interference by other countries in the Exclusive Economic Zone of the Republic of Cyprus
 (a)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of State, in consultation with the Secretary of Defense and the Secretary of Energy, shall submit to the appropriate congressional committees a report listing incidents since January 1, 2017, determined by the Secretary of State to interfere in efforts by the Republic of Cyprus to explore and exploit natural resources in its Exclusive Economic Zone.
 (b)FormThe report required under subsection (a) shall be submitted in unclassified form, but may contain a classified annex.
			13.Report on interference by other countries in the airspace of Greece
 (a)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of State, in consultation with the Secretary of Defense, shall submit to the appropriate congressional committees a report listing incidents since January 1, 2017, determined by the Secretary of State to be violations of the airspace of the sovereign territory of Greece by its neighbors.
 (b)FormThe report required under subsection (a) shall be submitted in unclassified form, but may contain a classified annex.
 14.Appropriate congressional committeesIn this Act, the term appropriate congressional committees means the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives.July 10, 2019Reported with an amendment